/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims Status
Applicant’s arguments and amendments dated 3/12/21 have been received and entered in the application. 
Claims 14-21 are currently pending and examined on the merits. 
Claims 14, 16, and 19 are currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al (US Patent Publication No. 2011/0229962, hereinafter Mizutani) in view of Nakayama et al (Japanese Patent Application No. 2014-027919, cited on IDS dated 4/28/20, machine English translation provided, hereinafter Nakayama). 
Mizutani discloses thermo-responsive cell culture substrates, methods of making, and methods of using thereof (Abstract). Mizutani discloses grafting a thermo-responsive polymer to at least a portion of a culture substrate to produce a culture vessel with a cell-adherent portion and a cell non-adherent portion 2 (these concentrations equate to between 7000 pg/mm2 and 25000 pg/mm2) (para 30). Concentrations lower than about 0.7 µg/cm2 do not allow for cell detachment, even following a temperature change (para 30). Concentrations higher than about 2.5 µg/cm2 decreases attachment of the cells to the substrate (para 30). The substrate may be used to culture animal cells, including human cells (para 36). The cells may be cultured under conditions that they form confluent monolayers (para 42-43). 
Mizutani does not explicitly disclose that epithelial cells may be cultured on the substrate. However, Mizutani explains that the disclosed substrate may be used for culturing animal cells (para 36). As epithelial cells are a type of animal cells it would be obvious to one of ordinary skill in the art that the species epithelial cells are encompassed by the genus of animal cells. 
Mizutani does not disclose that the temperature-responsive polymer comprises a unit having a cationic functional group and a unit having an anionic functional group.  
Nakayama discloses temperature-responsive polymers for use as cell culture substrates (Abstract). Nakayama discloses forming a temperature-responsive polymer from a polymer of 2-N,N-dimethylaminoethyl methacrylate (DMAEMA) and/or a derivative thereof, 2-amino-2-hydroxymethyl-l,3-propanediol (tris), and one or more anionic substances (Abstract, para 15, 23; DMAEMA comprises a cationic functional group). As both Mizutani and Nakayama are directed to thermo-responsive cell culture substrates it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use the thermo-responsive substrate of Nakayama in Mizutani as Mizutani states that any suitable polymer or copolymer may be utilized, including “copolymer with ionic monomers for improving adhesion and growth of cells” (para 29). 
Claim 15-16, and 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani and Nakayama as applied to claims 14, and 19 above, and as evidenced by Corning Cell Culture Product Selection Guide. Datasheet [online]. Corning Inc., 2005-2020 [retrieved 2020-12-10]. Retrieved from the Internet: <URL: https://mpep.uspto.gov/RDMS/MPEP/current#/current/d0e73852.html&scrollTo=KSAZCJCGRHEI1457175119817>., (hereinafter Corning). 
Mizutani does not disclose that the culture substrate includes a depression within the thermo-responsive portion. However, Mizutani discloses that the shape of culture substrate “is not particularly limited”, and that plates, flasks, and multi-well plates are all contemplated as within the disclosure of Mizutani (para 32). Corning discloses substrates for cell culture applications (p1-21). Corning discloses that multi-well plates are available with flat, round or v-bottoms (p12). Corning also discloses cell culture tubes with rounded bottoms (p21). As Mizutani discloses that in some embodiments, multi-well plates may be utilized, it would be obvious to one of ordinary skill in the species of round and V-shape culture vessels would be encompasses by the disclosure of Mizutani. 
Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance. The closest prior art, Mizutani, states that at concentrations below about 0.7 µg/cm2 thermo-responsive polymers do not allow for cell detachment, even following a temperature change (para 30). The prior art is silent as to why a skilled artisan might utilize a thermo-responsive polymer at concentrations below about 0.7 µg/cm2, or as presently claimed, below about 200 pg/mm2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 14-16, 18-19 and 21 are rejected. Claims 17 and 20 are objected to. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA D JOHNSON/Primary Examiner, Art Unit 1632